DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/28/2020.
Applicant’s election without traverse of Group I, Claims 1-20 in the reply filed on 4/28/2020 is acknowledged.
Claim Objections
Claim 12 is objected to because of the following informalities:  line 3; “retrain” should be --restrain--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 6 recites the limitation "the direction" in line 3.  					Claim 9 recites the limitation "the face portion" in line 5.  				There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, US 8042776, in view of Korcz, US 2008/0029287.
Regarding claims 1 and 11, Johnson discloses in claim 1; a connecting flange for an electrical box, comprising: 										a side portion (Fig. 9, 11; 94), the side portion including a lower part (Fig. 9, 11; 96); 													a hole (Fig. 9, 11; central opening 124) extending through the side portion; 		a connecting portion (Fig. 9, 11; 92 connected with 94) connected to a portion of the side portion, the connecting portion being generally orthogonal (Fig. 9, 11; 92 is perpendicular to 94 and Col. 6; Ln. 56-57) to the side portion;				a front portion (Fig. 9, 11; 100 is extending from 92) extending from the 
Regarding claim 3, Johnson discloses; the front portion comprises a hole (Fig. 9, 11; 100 has hole for screw) extending therethrough, the connecting flange being secured to the structural bracket with a screw (Fig. 9, 11 and Col. 6; Ln. 63-65; 100 is attached to wall stud 152 by screw) extending through the hole of the front portion and through a bracket hole in the structural bracket.
Regarding claim 4, Johnson discloses; the front portion is stepped forward (Fig. 9, 11; 100 is stepped forward from the box 110) from a front edge of the electrical box when the connecting flange is attached to the electrical box, said front portion engaging (Fig. 9, 11 and Col. 6; Ln. 63-65; 100 is engaged attached to wall stud 152 by screw) a front surface of the structural bracket.
Regarding claim 5, Johnson discloses; the front portion allows the electrical box to slide (Fig. 9, 11 and Col. 6; Ln. 63-65; 100 is engaged attached to wall stud 152 by screw with sliding position) along a slot in the structural bracket.

Claims 2 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, US 8042776, in view of Korcz, US 2008/0029287 as applied to claims 1, 3-5 and 11 above, and further in view of Rinderer, US 8403289.
Regarding claim 2, Johnson discloses; a front surface of the front portion is generally aligned (Fig. 9, 11; front surface of 100 is aligned with the box 110) with a front edge of the electrical box when the connecting flange is attached to the electrical box.											. 
Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument that independent claim 1 is submitted to be patentable over Rinderer, however new 103 rejection with new set of references, such as Johnson, in view of Korcz has been applied, please see the rejection above.

Allowable Subject Matter
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729